PER CURIAM.
Luther Jenkins, IV, appeals the district court’s order denying relief on his Bivens* complaint under 28 U.S.C. § 1915(e)(2)(B) (2000). We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal for the reasons stated by the district court. See Jenkins v. Dalius, No. CA-03-271-5 H (E.D.N.C. filed May 13, 2003 & entered May 14, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.


 Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971).